Citation Nr: 0509237	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to residuals of an injury 
to the right leg and knee.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this issue was previously before the Board in October 2000, 
at which time the Board denied entitlement to service 
connection for disabilities of the cervical and lumbar 
spines.  The veteran appealed the Board's October 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order in October 2001 that 
vacated the Board's October 2000 decision.

A July 2002 Board decision granted the veteran service 
connection for a lumbar spine disability, and the Board took 
action to develop the veteran's remaining claim on appeal.  

For procedural considerations, the Board remanded this claim 
in June 2003, and the Board finds that the action requested 
in this remand has been accomplished to the extent possible, 
and that the case is now ready for further appellate review.


FINDING OF FACT

A cervical spine disorder has not been related to service or 
service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in service or 
caused by service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
linking currently demonstrated cervical spine disability to 
service or service-connected disability.

First, the initial rating decision of August 1995 and October 
1995 statement of the case advised the veteran that the 
evidence of record did not show that degenerative disc 
disease (DDD) was related to the veteran service-connected 
right leg and knee disorder.  In addition, the October 1996 
rating decision and October 1996 and April 1997 supplemental 
statements of the case advised the veteran that the evidence 
had not linked a current cervical spine disorder to service 
and/or service-connected disability.  

Moreover, pursuant to a Board remand in December 1997, the 
veteran was furnished with an orthopedic examination and 
opinion as to whether any relationship existed between a 
current cervical spine disability and service or service-
connected disability.  Following such examination and the 
receipt of a private medical statement from Dr. L., a May 
2000 supplemental statement of the case advised the veteran 
that the evidence was still against a relationship between 
current cervical spine disability and service or service-
connected disability.

In addition, following the veteran's successful appeal of the 
October 2000 Board decision that denied service connection 
for a cervical spine disorder, the Board sought additional 
medical evidence in the case, and thereafter remanded the 
claim in June 2003 for further action under the VCAA and for 
other procedural considerations.  Thereafter, the appellant 
was advised in correspondence dated in December 2003 of the 
type of evidence needed to substantiate his claim, the type 
of evidence he would be expected to obtain, and the evidence 
that would be obtained on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In response to this 
letter, the veteran signed a statement indicating that he had 
no further evidence to provide in support of his appeal.

Finally, an April 2004 supplemental statement of the case 
continued the denial of the veteran's claim, noting that the 
evidence was still against a relationship between current 
cervical spine disability and service or service-connected 
disability.

Although the December 2003 VCAA notice letter clearly came 
after the initial rating action that denied service 
connection for a cervical spine disorder, and did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim (it 
requested additional information) as addressed in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), as demonstrated from 
the foregoing communications from the regional office (RO) 
and the Board, the Board finds that the appellant was 
otherwise fully notified of the need to give to Department of 
Veterans Affairs (VA) any evidence pertaining to his claim on 
appeal.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, the veteran 
has been furnished with relevant examination and opinion 
evidence, and neither the veteran nor his representative have 
indicated any intention to provide any medical opinion or 
treatment records to contradict or supplement any of the 
opinion or findings already of record.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

Where a veteran served 90 days or more during a period of war 
and arthritis or diseases of the nervous system become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Service medical records are negative for complaints, 
treatment, findings, or diagnosis of a cervical spine 
disorder.  A medical board report shows that the veteran was 
injured in December 1969 and suffered a compound fracture of 
the right femur and cerebral contusion.  

VA examination reports dated in August 1973 and February 1975 
are silent as to any complaints or diagnosis of a neck or 
cervical spine disorder.  A VA outpatient treatment record 
dated in January 1986 shows that the veteran complained of 
pain in the right side of his neck for the previous one and 
one-half weeks.  The diagnosis was muscle strain.  X-rays 
taken at this time were interpreted to reveal some 
straightening of the lordotic curve consistent with muscle 
spasm but otherwise good disc spaces, no fracture, and no 
posterior encroachment.  Another record dated in March 1986 
shows that the veteran complained of pain from the left 
occipital area to the left neck to the left trapezius area 
for the previous two months.  The diagnosis was neck sprain.  
Another VA examination report dated in July 1995 contains a 
diagnosis of a ruptured cervical disc.

At the veteran's hearing in March 1997 before a hearing 
officer at the RO, the veteran testified that in about 1986, 
he first noticed a clicking noise in the right side of his 
neck (T. at pp. 11-12).  He indicated that the clicking was 
due to his service-connected right leg disability because it 
was all on the right side of his body (T. at p. 12).  The 
veteran believed that his cervical spine disorder was due to 
the service-connected right lower extremity disability 
(transcript (T.) at pp. 12-13).  He denied that he had any 
treatment for a neck injury during service (T. at p. 13).  

At the veteran's hearing before the Board in July 1997, the 
veteran stated that Dr. G. had advised him that his neck 
problems were related to his accident during service (T. at 
p. 18).  He first began to hear clicking noises in his neck 
in the mid-seventies (T. at p. 20).  

At a VA fee-basis orthopedic evaluation in June 1998, the 
veteran complained of neck pain.  The veteran reported that 
his neck pain started at the time of the injury in December 
1969, and had continued since then.  According to the 
veteran, he had started to receive physical therapy for the 
neck symptoms two months earlier.  The diagnoses included 
cervical spine disc disease with radiculopathy.

In a statement dated in January 1999, Dr. L. noted that the 
veteran had broken his right femur in December 1969.  He 
further noted that since then, the veteran had developed 
degenerative arthritis in the neck, as a result of poor 
posture.  

June 1999 VA X-rays of the cervical spine were interpreted to 
reveal cervical spondylosis and disc degenerations.

At a VA fee-basis orthopedic evaluation in April 2000, the 
veteran reported that his neck bothered him on the right side 
and that he noticed it in the early 1990's.  He further 
reported that he had received no medical care for this 
disorder.  The diagnoses included degenerative joint disease 
(DJD) of the cervical spine.  The examiner provided a medical 
opinion that the veteran's degenerative arthritis of the 
cervical spine had no relation to the fracture of the right 
femur.  He further noted that the etiology of the cervical 
spine disability was that of normal progression of 
degenerative arthritis in this 50 year old veteran, and that 
it was not related to the 1969 hit-and-run accident.  The 
examiner further concluded that the residuals of the 
veteran's compound fracture of the femur, subjective pain in 
the right knee joint, did not aggravate his cervical spine 
disorder.  According to the examiner, the right knee had full 
range of motion and did not affect the cervical spine 
disability.

VA outpatient records from June to December 2001 reflect that 
in June 2001, the veteran's complaints included neck pain.  
In December 2001, the veteran's complaints included right-
sided neck pain.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that it clearly reflects current diagnoses of 
both DDD and DJD of the cervical spine.  Thus, the Board 
finds that there is clearly a current diagnosis of cervical 
spine disability.  

However, while there is evidence of current cervical spine 
disability, there is no evidence of any neck or cervical 
spine complaints or treatment during service.  In addition, 
neither DDD nor DJD of the cervical spine was shown to a 
compensable degree within one year of separation from 
service.  

There is also no indication of any post-service neck 
complaints until the 1980's, and with the exception of some 
straightening of the lordotic curve consistent with muscle 
spasm in January 1986, cervical spine X-rays at that time 
were otherwise found to reveal good disc spaces, no fracture, 
and no posterior encroachment.

Despite the above evidence, the veteran's claim underwent 
further development by both the RO and the Board, which 
included comprehensive VA examinations in June 1998 and April 
2000.  The April 2000 fee-basis orthopedic examination is 
found to be particularly thorough in discussing the veteran's 
cervical spine disability in the context of the veteran's 
allegations regarding service connection, and resulted in the 
opinions that the veteran's degenerative arthritis of the 
cervical spine had no relation to the fracture of the right 
femur, that the etiology of the cervical spine disability was 
that of normal progression of degenerative arthritis in this 
50 year old veteran, and that it was not related to the 1969 
hit-and-run accident, and that the residuals of the veteran's 
compound fracture of the femur, subjective pain in the right 
knee joint, did not aggravate his cervical spine disorder.  

Although the veteran did produce a statement from Dr. L. 
which notes that the veteran broke his right femur in 
December 1969 and had since developed degenerative arthritis 
in the neck, as a result of poor posture, the Board finds 
that if this is an effort to link cervical spine arthritis 
directly to service, it does not do so.  In addition, to the 
extent it is an effort to link cervical spine arthritis to 
the veteran's service-connected right leg and knee disorder, 
it requires speculation as to what poor posture the examiner 
is referring to and lacks any rationale to support a link 
between this and the veteran's cervical spine disability.  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Finally, the Board would point out that the veteran's 
statements that seek to link current relevant symptoms or 
diagnoses to his accident in service or service-connected 
disability are also of minimal weight as it has been held 
that the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has also 
carefully evaluated the veteran's statements in this regard, 
and notes that the veteran has variously contended that a 
clicking noise began in his neck in about 1986 at the time of 
his hearing in March 1997, that his neck pain started in the 
mid-seventies at the time of his hearing in July 1997, that 
his neck pain began following his in-service accident at the 
time of his examination in June 1998, and that his neck first 
bothered him in the early 1990's at the time of his 
examination in April 2000.  Such inconsistencies also do not 
help the veteran's claim.

In summary, based on the lack of contemporaneous evidence of 
cervical spine complaints or disability until many years 
after service, and the April 2000 fee-basis orthopedic 
examiner's opinions against a relationship between the 
veteran's cervical spine disability and service or his 
service-connected right leg and knee disorder, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disability, to include as secondary to residuals of an injury 
to the right leg and knee.


ORDER

The claim for service connection for a cervical spine 
disability, to include as secondary to residuals of an injury 
to the right leg and knee, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


